--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2

FORM OF TRANSITION SERVICES AGREEMENT

dated as of           , 2009

between

AMERICAN INTERNATIONAL GROUP, INC.

and

TRANSATLANTIC HOLDINGS, INC.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

 

 

 

 

Section 1.01.

 

Certain Defined Terms

 

1

ARTICLE II

 

SERVICES AND ACCESS TO FACILITIES

 

 

 

 

 

Section 2.01.

 

Services

 

4

 

 

 

 

 

Section 2.02.

 

Access to Facilities

 

4

 

 

 

 

 

Section 2.03.

 

Additional Services and Access to Additional Facilities

 

4

 

 

 

 

 

Section 2.04.

 

Exception to Obligation to Provide Services or Access to Facilities

 

4

 

 

 

 

 

Section 2.05.

 

Standard of the Provision of Services or Access to Facilities

 

4

 

 

 

 

 

Section 2.06.

 

Change in Services or Access to Facilities

 

5

 

 

 

 

 

Section 2.07.

 

Services and Access to Facilities Provided by Other Persons

 

5

 

 

 

 

 

Section 2.08.

 

Personnel

 

5

 

 

 

 

 

Section 2.09.

 

Cooperation

 

6

 

 

 

 

 

Section 2.10.

 

Electronic and Other Access

 

6

 

 

 

 

 

Section 2.11.

 

No Agency

 

7

 

 

 

 

 

Section 2.12.

 

Ownership of Intellectual Property

 

7

 

 

 

 

 

Section 2.13.

 

Divestitures

 

8

 

 

 

 

 

Section 2.14.

 

Migration

 

9

 

 

 

 

 

Section 2.15.

 

Primary Points of Contact for this Agreement

 

10

 

 

 

 

 

ARTICLE III

 

 

COSTS AND DISBURSEMENTS

 

 

Section 3.01.

 

Costs and Disbursements

 

11

 

 

 

 

 

Section 3.02.

 

No Right to Set-Off

 

13

 

 

 

 

 

ARTICLE IV

 

WARRANTIES AND COMPLIANCE

 

Section 4.01.

 

Disclaimer of Warranties

 

13

 

 

 

 

 

Section 4.02.

 

Compliance with Laws and Regulations

 

13


--------------------------------------------------------------------------------



 

 

 

 

 

ARTICLE V

 

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 5.01.

 

Limited Liability of a Provider

 

13

 

 

 

 

 

Section 5.02.

 

Indemnification of Each Recipient by the Relevant Provider

 

14

 

 

 

 

 

Section 5.03.

 

Indemnification of Each Provider by the Relevant Recipient

 

14

 

 

 

 

 

Section 5.04.

 

Additional Limitations on Liability

 

14

 

 

 

 

 

Section 5.05.

 

Insurance

 

15

 

 

 

 

 

Section 5.06.

 

Procedures

 

15

 

 

 

 

 

Section 5.07.

 

Exclusive Remedy

 

15

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

TERM AND TERMINATION

 

Section 6.01.

 

Term and Termination

 

16

 

 

 

 

 

Section 6.02.

 

Termination Charges

 

17

 

 

 

 

 

Section 6.03.

 

Effect of Termination

 

18

 

 

 

 

 

Section 6.04.

 

Force Majeure

 

18

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

Section 7.01.

 

Representations and Warranties of AIG

 

19

 

 

 

 

 

Section 7.02.

 

Representations and Warranties of the Company

 

20

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

GENERAL PROVISIONS

 

Section 8.01.

 

Treatment of Confidential Information

 

21

 

 

 

 

 

Section 8.02.

 

Notices

 

22

 

 

 

 

 

Section 8.03.

 

Severability

 

24

 

 

 

 

 

Section 8.04.

 

Entire Agreement

 

24

 

 

 

 

 

Section 8.05.

 

Assignment

 

24

 

 

 

 

 

Section 8.06.

 

No Third-Party Beneficiaries

 

24

 

 

 

 

 

Section 8.07.

 

Amendment; Waiver

 

25

 

 

 

 

 

Section 8.08.

 

Dispute Resolution

 

25

 

 

 

 

 

Section 8.09.

 

Governing Law; Waiver of Jury Trial

 

27

ii

--------------------------------------------------------------------------------



 

 

 

 

 

Section 8.10.

 

Rules of Construction

 

27

 

 

 

 

 

Section 8.11.

 

Obligations of Parties

 

28

 

 

 

 

 

Section 8.12.

 

Counterparts

 

28

 

 

 

 

 

Section 8.13.

 

Effective Time

 

28

iii

--------------------------------------------------------------------------------



TRANSITION SERVICES AGREEMENT

                    This TRANSITION SERVICES AGREEMENT, dated as of          ,
2009 (this “Agreement”), is entered into by and between American International
Group, Inc., a Delaware corporation (“AIG”), and Transatlantic Holdings, Inc., a
Delaware corporation (the “Company”).

RECITALS

                    WHEREAS, AIG, American Home Assurance Company, a New York
domiciled insurance company (“AHAC”) and the Company have entered into that
certain Master Separation Agreement, dated as of May 28, 2009 (as amended,
modified or supplemented from time to time in accordance with its terms, the
“Separation Agreement”), relating to the separation of the Company from AIG; and

                    WHEREAS, in connection with the Separation Agreement, AIG
shall provide or cause to be provided to the Company Entities certain services,
access to facilities, equipment, software and other assistance on a transitional
basis commencing immediately following the First Time of Delivery and in
accordance with the terms and subject to the conditions set forth herein.

                    NOW, THEREFORE, in consideration of the foregoing and the
mutual agreements contained herein, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

                    Section 1.01. Certain Defined Terms.

                    (a) Unless otherwise defined herein, all capitalized terms
used herein shall have the same meanings as set forth in the Separation
Agreement.

                    (b) The following capitalized terms used in this Agreement
shall have the meanings set forth below:

                    “AAA” shall have the meaning set forth in Section 8.08(b).

                    “Additional Facilities” shall have the meaning set forth in
Section 2.03.

                    “Additional Services” shall have the meaning set forth in
Section 2.03.

                    “Agreement” shall have the meaning set forth in the
Preamble.

                    “AHAC” shall have the meaning set forth in the Recitals.

                    “AIG” shall have the meaning set forth in the Preamble.

                    “AIG Contract Manager” shall have the meaning set forth in
Section 2.15(a)(ii).

                    “AIG Entities” means AIG and its Affiliates, excluding the
Company Entities.

--------------------------------------------------------------------------------



                    “AIG Indemnified Person” means each AIG Entity and its
Representatives.

                    “AIG Provider” means AIG or a Provider that is an Affiliate
of AIG after the First Time of Delivery.

                    “Archived Files” shall have the meaning set forth in Section
2.10(a).

                    “Company” shall have the meaning set forth in the Preamble.

                    “Company Contract Manager” shall have the meaning set forth
in Section 2.15(a)(i).

                    “Company Entities” means the Company and the Company
Subsidiaries.

                    “Company Indemnified Person” means the Company and each
Company Subsidiary, their respective Affiliates and their respective
Representatives.

                    “Confidential Information” shall have the meaning set forth
in Section 8.01(a).

                    “Dispute” shall have the meaning set forth in Section 8.08.

                    “Facilities” shall have the meaning set forth in Section
2.02.

                    “Force Majeure” means, with respect to a Party, an event
beyond the control of such Party or any Person acting on its behalf, including
acts of God, storms, floods, riots, fires, earthquakes, sabotage, civil
commotion or civil unrest, strikes, lockouts or other labor difficulties,
interference by civil or military authorities, riots, insurrections or other
hostilities, embargo, fuel or energy shortage, acts of Governmental Authorities
(including bank closings and seizures and other Governmental Orders), acts of
war (declared or undeclared) or armed hostilities or other national or
international calamity or one or more acts of terrorism or failure or
interruption of networks or energy sources.

                    “Indemnified Person” means an AIG Indemnified Person or a
Company Indemnified Person.

                    “IRS” means the US Internal Revenue Service.

                    “Knowledge” of a Person means in the case of the Company,
the actual knowledge of any Person listed on Annex I, subject to the subject
matter limitations set forth on such schedule.

                    “Licensee” shall have the meaning set forth in Section
2.12(a).

                    “Licensor” shall have the meaning set forth in Section
2.12(a).

                    “Migration Services” shall have the meaning set forth in
Section 2.14(a).

                    “Migration Services Charges” shall have the meaning set
forth in Section 2.14(a).

2

--------------------------------------------------------------------------------



                    “Migration Services Provider” shall have the meaning set
forth in Section 2.14(a).

                    “Migration Services Recipient” shall have the meaning set
forth in Section 2.14(a).

                    “Notice of Dispute” shall have the meaning set forth in
Section 8.08(a).

                    “Party” means AIG and the Company individually, and, in each
case, their respective successors and permitted assigns. “Parties” means AIG and
the Company collectively, and, in each case, their respective successors and
permitted assigns.

                    “Pass-Through Charges” shall have the meaning set forth in
Section 3.01(b).

                    “Provider” means AIG and any Person that AIG causes to
provide to any Recipient a Service or access to a Facility under this Agreement,
in its capacity as the provider of such Service or access to such Facility,
other than any Person who provides any Company Entity any Service or access to
any Facility under a separate transition services agreement or similar Contract.

                    “Recipients” means the Company Entities, in their capacity
as the recipients of the Services and access to the Facilities under this
Agreement.

                    “Required Technology” shall have the meaning set forth in
Section 2.10(b).

                    “Separation Agreement” shall have the meaning set forth in
the Recitals.

                    “Service Charge” shall have the meaning set forth in Section
3.01(a).

                    “Services” shall have the meaning set forth in Section 2.01.

                    “VAT” means the tax imposed in accordance with Directive
2006/112/EC and any permitted derogations therefrom, as well as any equivalent
or similar tax imposed under the laws of any jurisdiction that is not a Member
State of the European Union. For the avoidance of doubt, the term “VAT” shall
not include any sales or use tax imposed by any state or political subdivision
of the United States.

                    “Virus(es)” means any malicious computer code or
instructions that have a material adverse effect on the operation, security or
integrity of (a) a computing, telecommunications or other electronic operating
or processing system or environment, (b) software programs, data, databases or
other computer files or libraries or (c) computer hardware, networking devices
or telecommunications equipment, including (i) viruses, Trojan horses, time
bombs, back door devices, worms or any other software routine or hardware
component designed to permit unauthorized access, disable, erase or otherwise
harm software, hardware or data or perform any other such harmful or
unauthorized actions and (ii) similar malicious code or data.

3

--------------------------------------------------------------------------------



ARTICLE II

SERVICES AND ACCESS TO FACILITIES

                    Section 2.01. Services. On the terms and subject to the
conditions set forth in this Agreement, from and after the First Time of
Delivery and for the periods set forth in Schedule 2.01, AIG shall provide or
cause to be provided to the Company Entities the services set forth in Schedule
2.01 (collectively with any Additional Services, the “Services”).

                    Section 2.02. Access to Facilities. On the terms and subject
to the conditions set forth in this Agreement, from and after the First Time of
Delivery and for the periods set forth in Schedule 2.02, AIG shall provide or
cause to be provided to the Company Entities access to the facilities, equipment
and software set forth in Schedule 2.02 (collectively with any Additional
Facilities, the “Facilities”).

               Section 2.03. Additional Services and Access to Additional
Facilities. Services or access to facilities, equipment or software not agreed
upon in a Schedule attached hereto but provided prior to the First Time of
Delivery by an AIG Entity to a Company Entity can be requested in writing within
ninety (90) calendar days of the First Time of Delivery by the Company upon
reasonable notice to AIG. Upon the mutual agreement of the Parties as to (a) the
provision of any such Additional Services or access to any such Additional
Facilities and (b) the terms and conditions thereof (including the appropriate
Service Charges related thereto), AIG shall provide or cause to be provided to
the Company Entities (i) such additional services (the “Additional Services”)
and (ii) access to such additional facilities, equipment and software (the
“Additional Facilities”).

               Section 2.04. Exception to Obligation to Provide Services or
Access to Facilities. Notwithstanding anything to the contrary contained herein,
including Section 2.01 and Section 2.02, AIG shall not be obligated to (and
shall not be obligated to cause any Provider to) provide (a) any Services or (b)
access to any Facilities, if the provision of such Services or access to such
Facilities would (i) violate any Law or any agreement or license to which the
AIG Entities or the Company Entities are subject, including any Master Lease (as
such term is defined in the Separation Agreement) or (ii) result in the
disclosure of information subject to any applicable privileges (including the
attorney-client or similar privilege); provided, however, that AIG and the
Company shall use commercially reasonable efforts to obtain or cause to be
obtained such agreements, waivers and licenses necessary to provide such
Services or access to such Facilities and if AIG and the Company are unable to
obtain such agreements, waivers and licenses, AIG and the Company shall use
reasonable efforts to agree to the modification of the terms of the Services or
access to any Facilities so that the provision of the Services or the access to
Facilities by AIG would not result in the circumstances describes in clauses (i)
and (ii) above; and provided, further, that neither AIG nor the Company (nor any
of their respective Affiliates) shall be required to pay any fees or make other
payments or incur any obligations (unless the Recipient agrees to pay AIG or its
Affiliates for such fees or make such other payments or incur such obligations)
to obtain any such agreements, waivers or licenses.

                    Section 2.05. Standard of the Provision of Services or
Access to Facilities. AIG shall provide or cause to be provided the Services and
access to the Facilities at all times in a

4

--------------------------------------------------------------------------------



manner and at a level that is substantially consistent with similar services and
access to facilities, equipment and software provided by AIG to the Recipient
during the one year period immediately prior to the First Time of Delivery. The
Company agrees that all of the Services and access to all of the Facilities
shall be for the sole use and benefit of the Company Entities and not any other
Affiliates of the Company and solely for the purpose of conducting the business
of the Company Entities in a manner substantially consistent with the manner in
which it was conducted immediately prior to the First Time of Delivery. No
Provider shall have any obligation to purchase, lease or license or renew a
lease or license applicable to any facility, equipment or software or to pay any
costs related to (a) the transfer or conversion of a Recipient’s data to any
alternative provider of any Services or (b) the Recipient’s access to any
Facilities.

                    Section 2.06. Change in Services or Access to Facilities. A
Provider may, from time to time, reasonably supplement, modify, substitute or
otherwise alter the Services and access to the Facilities; provided, however,
that such supplement, modification, substitution or alteration shall (a) result
in the quality of the Services or access to Facilities being substantially
consistent with or greater than the Services or access to Facilities provided
prior thereto and (b) subject to Section 6.01(d)(iv), not increase the cost of
using such Services or accessing such Facilities.

                    Section 2.07. Services and Access to Facilities Provided by
Other Persons. AIG may cause any Person, including any Affiliate of AIG, to
provide any Services or access to any Facilities or any portion thereof;
provided, however, that such Person shall be subject to service standards and
confidentiality provisions at least equivalent to those set forth herein and
that AIG shall remain primarily responsible for the performance by such Person
of all of its obligations hereunder with respect to the Services or access to
the Facilities provided by such Person so that such performance is in accordance
with the terms and conditions hereof.

                    Section 2.08. Personnel.

                    (a) AIG shall, and shall cause the Provider of any Service
or access to any Facility to, make available to the Recipient of such Service or
access to such Facility such personnel as may be necessary to provide such
Service or access to such Facility; provided, however, that the Provider shall
have the right, in its reasonable discretion, to (i) designate which personnel
it will assign to perform such Service or provide access to such Facility and
(ii) remove and replace such personnel at any time. Subject to Section 2.05,
nothing in this Agreement shall obligate a Provider (or AIG to cause any
Provider) to hire any additional employees or provide any incentives to
employees in addition to those in effect immediately prior to the First Time of
Delivery or to retain the employment of any particular employee or retain the
services of any particular consultant, contractor or agent.

                    (b) The Provider of any Service or access to any Facility
shall be solely responsible for all salary, employment and other benefits of and
liabilities relating to the personnel of such Provider assigned to perform such
Service or provide access to such Facility. In performing their respective
duties hereunder, all such personnel of a Provider shall be under the direction,
control and supervision of such Provider, and, subject to Section 2.05, such

5

--------------------------------------------------------------------------------



Provider shall have the sole right to exercise all authority with respect to the
employment (including termination of employment), assignment and compensation of
such personnel.

                    Section 2.09. Cooperation. Each Recipient and its Affiliates
shall use its reasonable best efforts to (a) cooperate with the applicable
Provider and its Affiliates with respect to the provision of any Service and
access to any Facility and (b) enable the applicable Provider and its Affiliates
to provide the Services and access to the Facilities in accordance with this
Agreement. No Recipient or its Affiliates shall take any action that would
materially interfere with or materially increase the cost of a Provider’s
providing any of the Services or access to any of the Facilities.

                    Section 2.10. Electronic and Other Access.

                    (a) As of the First Time of Delivery, except as otherwise
expressly provided in this Agreement or any other Transaction Agreement, (i) the
Company Entities shall cease to use and shall have no further access to, and AIG
shall have no obligation to otherwise provide or make available, any business or
other services, including any AIG Entity’s intranet and other owned, licensed,
leased or used computer software, networks, hardware or technology of an AIG
Entity, provided or made available to the Company Entities by any AIG Entity
prior to the First Time of Delivery, and (ii) the Company Entities shall have no
access to, and the AIG Entities shall have no obligation to otherwise provide,
any AIG Entity’s computer-based resources (including third-Person services,
e-mail and access to its computer networks, databases and equipment), whether or
not such resources require a password or are available on a secured access basis
or on a non-secured access basis. Notwithstanding anything to the contrary
contained in this Agreement or any other Transaction Agreement, to the extent
that AIG or any Affiliate of AIG has retained hard copies of files and
electronic files, tapes, software, electronic data, hardware, storage devices or
other electronic information that are not used in the operation of the business
of the Company Entities or required by the Company Entities for regulatory
purposes (“Archived Files”) pursuant to a Litigation Hold or otherwise, the
Company acknowledges and agrees that the Archived Files are solely the property
of AIG. AIG agrees that it will retain the Archived Files that relate to the
Company Entities for no less than three (3) months after the First Time of
Delivery after which AIG may recycle or discard such Archived Files.

                    (b) To the extent that the performance or receipt of
Services or access to Facilities hereunder requires a Company Entity to have
access to any AIG Entity’s intranet or other computer software, networks,
hardware, technology or computer-based resources (including third-Person
services, e-mail and access to computer networks, database and equipment) owned,
licensed, leased or used by any AIG Entity and any AIG Entity’s computer based
resources (including third-Person services, e-mail and access to its computer
networks, databases and equipment), whether or not such resources require a
password or are available on a secured access basis or on a non-secured access
basis (“Required Technology”), AIG shall provide or cause to be provided limited
access to such Required Technology, subject to the security, use, Virus
protection, disaster recovery, confidentiality and other policies, procedures
and limitations of the AIG Entities, consistent with past practice, as they may
be amended from time to time in a manner that does not unreasonably interfere
with any Company Entity’s receipt of Services or access to Facilities hereunder.
The Company shall, and shall cause each Recipient

6

--------------------------------------------------------------------------------



and all of their personnel having access to the Required Technology to, (a)
comply with all the AIG Entities’ security guidelines and procedures (including
physical security, network access, internet security, confidentiality and
personal data security guidelines and procedures), consistent with past
practice, as they may be amended from time to time in a manner that does not
unreasonably interfere with any Company Entity’s receipt of Services or access
to Facilities hereunder, and (b) use commercially reasonable Virus protection,
disaster recovery and other policies, procedures and limitations of the AIG
Entities that are applicable to the provision of any Service or access to any
Facility, consistent with past practice, as they may be amended from time to
time in a manner that does not unreasonably interfere with any Company Entity’s
receipt of Services or access to Facilities hereunder.

                    (c) While Services are being provided hereunder, each Party
shall take commercially reasonable measures to ensure that, in connection with
the provision of any Services or access to any Facilities, no Virus or similar
items are coded or introduced into either its own (including its Affiliates) or
the other Party’s (including its Affiliates) computer networks or databases. If,
in connection with the provision of any Services or access to any Facilities, a
Virus is found to have been introduced into such computer networks or databases,
each Party shall use commercially reasonable efforts to cooperate and to
diligently work together with the other Party to eliminate the effects of such
Virus. The Parties shall, and shall cause their respective Providers and
Recipients to, exercise commercially reasonable care to prevent unauthorized
Persons from accessing the Services, or the computer and technology systems or
networks of any of the Providers.

                    Section 2.11. No Agency. Nothing in this Agreement shall be
deemed in any way or for any purpose to constitute any Party acting as an agent
of another unaffiliated Party in the conduct of such other Party’s business. A
Provider of any Service or access to any Facility hereunder shall act as an
independent contractor and not as the agent of any Recipient or its Affiliates
in performing such Service or providing access to such Facility. Nothing
contained in this Agreement shall be deemed or construed to create a partnership
or joint venture, to create the relationships of employee/employer or
principal/agent or otherwise create any other association of any kind, each
Party being individually responsible only for its obligations set forth in this
Agreement.

                    Section 2.12. Ownership of Intellectual Property.

                    (a) Except as otherwise expressly provided in this Agreement
or in any other Transaction Agreement, each of AIG and the Company and their
respective Affiliates shall retain all right, title and interest in and to their
respective Intellectual Property and any and all improvements, modifications and
derivative works thereof. Solely to the extent required for the provision or
receipt of the Services or access to the Facilities in accordance with this
Agreement, each of AIG and the Company, for itself and on behalf of their
respective Affiliates, hereby grants to the other (and their respective
Affiliates) a non-exclusive, revocable, non-transferable (except as provided in
Section 8.05) license during the term of this Agreement to access and use such
Intellectual Property that is provided by the granting Party (“Licensor”) to the
other Party (“Licensee”) in connection with this Agreement, but only to the
extent and for the duration necessary for the Licensee to provide or receive the
applicable Service or access to the applicable Facility as permitted by this
Agreement. Upon the expiration of such time, or the earlier

7

--------------------------------------------------------------------------------



termination of such Service or access to such Facility in accordance with
Section 6.01(d), the license granted hereunder by the Licensor to the Licensee
to the relevant Intellectual Property will terminate; provided, however, that
all licenses granted under this Agreement shall terminate immediately upon the
expiration or earlier termination of this Agreement in accordance with the terms
hereof. The foregoing license is subject to the terms of any licenses granted by
others with respect to Intellectual Property not owned by AIG, the Company or
their respective Affiliates that is required for or used in the provision or
receipt of the Services or access to the Facilities in accordance with this
Agreement. No license or right, express or implied, is granted under this
Agreement by any Licensor to any Licensee or their respective Affiliates in or
to their respective Intellectual Property except as expressly provided above in
this Section 2.12(a), and all other rights are expressly reserved by each
Licensor.

                    (b) Subject to the limited license granted in Section
2.12(a), in the event that any Intellectual Property is created by a Provider in
the performance of the Services or provision of access to the Facilities, all
right, title and interest throughout the world in and to all such Intellectual
Property shall vest solely in such Provider unconditionally and immediately upon
such Intellectual Property having been developed, written or produced, unless
the Parties agree otherwise in writing.

                    (c) Except as otherwise expressly provided in this Agreement
or in any other Transaction Agreement, no Party (or its Affiliates) shall have
any rights or licenses with respect to any Intellectual Property (including
software), hardware or facility of the other Party. All rights and licenses not
expressly granted in this Agreement or in such other Transaction Agreement are
expressly reserved by the relevant Party. Each Party shall from time to time
execute any documents and take any other actions reasonably requested by the
other Party to effectuate the intent of this Section 2.12.

                    Section 2.13. Divestitures. If AIG sells or divests any AIG
Provider that provides Services or access to Facilities hereunder, AIG shall use
commercially reasonable efforts to provide or to cause another AIG Provider to
provide for the continuity of Services and access to Facilities on the same
price, terms and conditions as are in effect immediately prior to such sale or
divestiture, and in a manner which does not cause a degradation in the service
standards set forth herein and without requiring a material change to the
Recipient’s business processes or operations. If such measures are not
reasonably acceptable to the Company, the Parties shall cooperate reasonably and
in good faith to attempt to find an alternative arrangement reasonably
acceptable to the Company that meets the foregoing standards. If the Parties are
unable to find an alternative arrangement reasonably acceptable to the Company
that meets the foregoing standards, AIG will give the Company thirty (30) days’
prior written notice to enable it to develop and implement alternative services
or obtain such alternative services from third parties. Upon expiration of such
thirty (30) day notice period, notwithstanding anything to the contrary
contained herein, including Section 2.01 and Section 2.02, AIG shall be relieved
of its obligation to (and shall not be obligated to cause any Provider to)
provide such Services or access to such Facilities hereunder and the Company
shall be relieved of its obligation to pay any Services Charges or any other
costs, expenses, fees and other amounts otherwise payable pursuant to this
Agreement in connection with such terminated Services or access to Facilities.

8

--------------------------------------------------------------------------------



                    Section 2.14. Migration.

                    (a) AIG agrees to use, and to cause the AIG Entities that
are Providers to use, and the Company agrees to use, and to cause the Company
Subsidiaries to use, their reasonable good faith efforts to cooperate with and
assist each other in connection with the migration of the business of the
Company Entities from the AIG Entities to the Company Entities, in each case and
to the extent reasonably agreed by the Parties, including the migration from the
performance of any Service or provision of access to any Facility by a Provider
to the performance of such Service and provision of access to such Facility by
the Company Entities, their Affiliates or a third Person (“Migration Services”),
taking into account the need to minimize both the cost of such migration and the
disruption to the ongoing business activities of AIG, the AIG Entities that are
Providers and the Company Entities. The Parties acknowledge that Migration
Services may include the provision of services requested by the Company Entities
in connection with their migration to non-AIG Entity systems, including the
transfer of records, segregation and migration of historical data,
migration-specific enhancements and cooperation with and assistance to
third-Person consultants engaged by the Company Entities in connection with the
foregoing. Migration Services shall be agreed upon by the Parties and shall be
charged to the Company or any Affiliate of the Company that is receiving
Migration Services (the “Migration Services Recipient”) on a time and materials
basis at the then current rates for the personnel of the AIG Entities providing
such Migration Services (the “Migration Services Provider”) and shall include
actual out-of-pocket costs and expenses (less any VAT recoverable by the
Migration Services Provider or any of its Affiliates) incurred by a Migration
Services Provider in the provision of Migration Services (collectively, the
“Migration Services Charges”).

                    (b) The applicable Party shall cause the applicable
Migration Services Recipients to pay the Migration Services Charges to the
applicable Migration Services Providers. Any Migration Services Charges shall be
reasonably calculated and invoiced by the applicable Migration Services
Providers (or by AIG on behalf of the applicable Migration Services Providers)
and shall be paid to the applicable Migration Services Providers in immediately
available funds within twenty (20) days of the receipt by the applicable
Migration Services Recipients of an invoice therefor from the applicable
Migration Services Providers (or from AIG on behalf of the applicable Migration
Services Providers). Each invoice for Migration Services Charges shall be
accompanied by (i) a reasonably detailed document showing the calculation of the
Migration Services Charges and (ii) all receipts or invoices from third parties
(or copies thereof) relating to out-of-pocket costs and expenses included in the
Migration Services Charges. Any amount required to be paid under this Section
2.14 and not paid by the due date for payment shall be subject to late charges
at an interest rate of three percent (3%) over the London Inter-Bank Offered
Rate for a one (1) year period, as published by the eastern edition of The Wall
Street Journal on the date on which the payment was due.

                    (c) Section 3.01(c) shall apply to the payments payable
pursuant to this Section 2.14, except that (i) each reference to the
“Provider(s)” and the “Recipient(s)” shall be changed to refer to the “Migration
Services Provider(s)” and the “Migration Services Recipient(s)”, respectively,
(ii) each reference to “Service(s) or access to Facilities/Facility”, or any
substantially similar construction or derivation thereof, shall be changed to
refer to the “Migration Service(s)” and (iii) each reference to “hereunder” or
“under this Agreement” shall be changed to refer to “under this Section 2.14.”

9

--------------------------------------------------------------------------------



                    (d)  The applicable Party shall cause the applicable
Migration Services Recipients to pay to the applicable Migration Services
Providers the full amount of the Migration Services Charges and not to set-off,
counterclaim or otherwise withhold any amount owed or claimed to be owed to any
Migration Services Recipient under this Agreement on account of any obligation
owed by any Migration Services Provider, whether or not such obligation has been
finally adjudicated, settled or otherwise agreed upon in writing. In the event
that a Party disputes any amount on an invoice, such Party shall (i) give notice
of such disputed amount to either AIG or the applicable Provider pursuant to the
provisions of Section 8.08 and (ii) cause the Migration Services Recipient to
pay any undisputed amounts on such invoice, in each case within twenty (20) days
from the Migration Services Recipient’s receipt of such disputed invoice.

                    Section 2.15.  Primary Points of Contact for this Agreement.

                    (a)  Each Party shall appoint an individual to act as the
primary point of operational contact for the administration and operation of
this Agreement, as follows:

 

 

 

                    (i) The individual appointed by the Company as the primary
point of operational contact pursuant to this Section 2.15(a) as set forth in
Schedule 2.15(a) (the “Company Contract Manager”) shall have overall operational
responsibility for coordinating, on behalf of the Company, all activities
undertaken by the Company and the Company Subsidiaries and their Affiliates and
Representatives hereunder, including the performance of the Company’s
obligations hereunder, acting as a day-to-day contact with the AIG Contract
Manager and making available to AIG the data, facilities, resources and other
support services from the Company required for the AIG Providers to be able to
provide the Services and access to the Facilities in accordance with the
requirements of this Agreement. The Company may change the Company Contract
Manager from time to time upon written notice to AIG pursuant to Section 8.02.
The Company shall use commercially reasonable efforts to provide at least thirty
(30) days prior written notice of any such change.

 

 

 

                    (ii) The individual appointed by AIG as the primary point of
operational contact pursuant to this Section 2.15(a) as set forth in Schedule
2.15(a) (the “AIG Contract Manager”) shall have overall operational
responsibility for coordinating, on behalf of AIG, all activities undertaken by
the AIG Providers and their Affiliates and Representatives hereunder, including
the performance of AIG’s obligations hereunder, the coordinating of the
provision of the Services and access to the Facilities with the Company, acting
as a day-to-day contact with the Company Contract Manager. AIG may change the
AIG Contract Manager from time to time upon written notice to the Company
pursuant to Section 8.02. AIG shall use commercially reasonable efforts to
provide at least thirty (30) days prior written notice of any such change.

                    (b)  The Parties shall ensure that the AIG Contract Manager
and the Company Contract Manager shall meet in person or telephonically as
frequently as necessary or advisable for the performance of the Parties’
obligations hereunder.

10

--------------------------------------------------------------------------------



ARTICLE III

COSTS AND DISBURSEMENTS

                    Section 3.01. Costs and Disbursements.

                    (a)  As consideration for providing the Services and access
to the Facilities, the Company shall cause the Recipient to pay to the Provider
the amount specified next to each Service set forth in Schedule 2.01 and each
Facility set forth in Schedule 2.02, as such may be amended from time to time
pursuant to Section 6.01(d)(iv) (with respect to a Service or Facility, the
“Service Charge” for such Service or Facility). Each month’s Service Charges
(pro-rated if applicable to less than a full calendar month) shall be payable in
arrears, unless otherwise specified for each Service in Schedule 2.01, via
electronic funds transfer (instructions to be separately provided), to the
Provider (i) within twenty (20) days of the Recipient’s receipt of an invoice
from the Provider (or from AIG on behalf of the Provider), or (ii) for flat-rate
Service Charges where invoices are not issued, on the last day of each month in
which the applicable Services or access to the Facilities are rendered. Each
invoice from a Provider (or from AIG on behalf of a Provider) shall be
accompanied by reasonable supporting documentation that provides the number of
hours worked by each employee (without identifying the names of such employees)
and the hourly rate for each employee (without identifying the names of such
employees) with respect to a Service or access to a Facility for which variable
or hourly fees are charged for such Services and access to such Facilities.

                    (b)  In addition to any Service Charges, the Company shall
cause the Recipient to pay the Provider any actual out-of-pocket costs and
expenses (less any VAT recoverable by the Provider or any of its Affiliates of
the type set forth in Schedule 3.01(b), incurred by a Provider in the provision
of, or in setting-up for, facilitating or enabling the provision of, any
Services or access to any Facilities (the “Pass-Through Charges”). Any
Pass-Through Charges shall be reasonably calculated and invoiced by the Provider
(or by AIG on behalf of the Provider) and each invoice for such charges shall be
accompanied by all receipts or invoices from third parties (or copies thereof)
relating to out-of-pocket costs and expenses included in the Pass-Through
Charges. The Company shall cause the Recipient to pay any such Pass-Through
Charges to the Provider in immediately available funds within twenty (20) days
of Recipient’s receipt of an invoice (and reasonable supporting documentation)
therefor from the Provider (or from AIG on behalf of the Provider).

                    (c)  (i) The Provider shall be entitled to charge and
collect from the Recipient an additional amount equal to all state, local and/or
foreign sales tax or VAT or any other similar tax with respect to the provision
of any Services or access to any Facilities provided hereunder and shall timely
remit such taxes to the appropriate tax authorities. For the avoidance of doubt,
where, in the sole discretion of the Provider, the Provider is not required by
law to charge or collect state, local and/or foreign sales tax, VAT or any other
similar tax, the Recipient shall be responsible for, and shall timely remit to
the appropriate authorities, any such taxes that are required to be
self-assessed by the Recipient. AIG shall be responsible for (i) any Losses
(including any deficiency, interest and penalties) imposed as a result of a
failure to timely remit such taxes if and only if the Recipient has timely
remitted such additional amount to the Provider at the Provider’s request and
(ii) interest and penalties relating to a deficiency imposed as a result

11

--------------------------------------------------------------------------------



of the Provider’s failure to have charged to the Recipient such taxes (but
excluding any such deficiency); otherwise the Company shall be responsible for
such Losses and shall hold AIG and any other Providers harmless in respect of
them.

                               (ii)  If VAT is chargeable in respect of any
supply of any Services and/or access to any Facilities under this Agreement, the
Provider (or AIG on behalf of the Provider) shall deliver a valid VAT invoice or
invoices (as appropriate) in respect of the supply of such Services and/or
access to such Facilities to the Recipient and, following receipt of a valid VAT
invoice, the Recipient shall pay the Provider the amount of that VAT on the date
which the Provider (or AIG on behalf of the Provider) shall have specified on
the relevant VAT invoice.

                               (iii)  Within thirty (30) days of receiving
notification of the commencement of any sales tax, VAT or other similar tax
audit by a tax authority which involves the provision of any Services or access
to any Facilities provided hereunder, the Party receiving such notice shall
notify the other Party of such audit. Thereafter, the Party or its Affiliate
that bears the cost of such tax (exclusive of any related interest and
penalties) pursuant to Section 3.01(c) of this Agreement shall control all
proceedings taken in connection with such sales tax or VAT or other similar tax
audit and shall take reasonable steps to keep the other Party informed of the
progress of any such audit; provided, however, that where the other Party is
liable to pay an amount in respect of such sales tax, VAT or other similar tax
pursuant to this Section 3.01(c) to a taxing authority or any other Person, the
controlling Party shall not settle or otherwise compromise such audit without
the other Party’s consent (which consent shall not be unreasonably withheld or
delayed). The other Party shall have the right (but not the duty) to participate
in any proceeding to contest sales tax, VAT or other similar liability, and
shall have the right to retain tax advisers or counsel at its own expense.

                               (iv)  Any payment to the Provider made hereunder
shall be made free and clear of any deduction or withholding for tax (if any)
and in the event that any deduction or withholding for tax is required, the
Company shall cause the Recipient to pay additional amounts to the Provider so
that after such deduction or withholding the Provider receives the same amount
that it would have received but for the deduction or withholding of tax. The
Company shall cause the Recipient to timely remit such deduction or withholding
for tax to the appropriate taxing authority and provide the Provider with a
receipt confirming such payment. The Provider shall reasonably cooperate with
the Recipient to minimize applicable withholding taxes (e.g., by providing tax
residency certificates and other documents required under a certain tax treaty
to obtain the benefit of a lower withholding rate).

                    (d)  Any amount required to be paid under this Section 3.01
and not paid by the due date for payment shall be subject to late charges at an
interest rate of three percent (3%) over the London Inter-Bank Offered Rate for
a one (1) year period, as published by the eastern edition of The Wall Street
Journal on the date on which the payment was due. For avoidance of doubt, any
amounts required to be paid by either AIG or another Provider, on the one hand,
or the Company or another Recipient, on the other hand, after a dispute is
resolved pursuant to Section 8.08 shall be subject to the late charges specified
in this Section 3.01(d) from the original due date for such amounts. In the
event that the Company or another Recipient disputes any amount on an invoice,
the Company or the Recipient shall (i) give notice of such disputed amount to
either AIG or the applicable Provider pursuant to the provisions of Section 8.08
and

12

--------------------------------------------------------------------------------



(ii) pay any undisputed amounts on such invoice, in each case within twenty (20)
days from the Company’s or a Recipient’s receipt of such disputed invoice.

                    Section 3.02.  No Right to Set-Off. The Company shall cause
each Recipient to pay to the Provider the full amount of Service Charges,
Pass-Through Charges and other amounts required to be paid by such Recipient
under this Agreement and shall not set-off, counterclaim or otherwise withhold
any amount owed or claimed to be owed to such Recipient under this Agreement on
account of any obligation owed by the Provider, whether or not such obligation
has been finally adjudicated, settled or otherwise agreed upon in writing.

ARTICLE IV

WARRANTIES AND COMPLIANCE

                    Section 4.01.  Disclaimer of Warranties. Except as expressly
set forth herein (including Article V), each Party (on behalf of itself and its
Affiliates) acknowledges and agrees that the Services and access to the
Facilities are provided as-is, that each Party (on behalf of itself and its
Affiliates) assumes all risks and liabilities arising from or relating to its
use of and reliance upon the Services and the Facilities and that each Party (on
behalf of itself and its Affiliates) makes no representation or warranty with
respect thereto. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY (ON BEHALF OF
ITSELF AND ITS AFFILIATES) HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS,
WARRANTIES AND CONDITIONS REGARDING THE SERVICES AND THE FACILITIES, WHETHER
EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO
QUALITY, PERFORMANCE, NONINFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR
FITNESS OF THE SERVICES AND THE FACILITIES FOR A PARTICULAR PURPOSE. In
addition, each Party (on behalf of itself and its Affiliates) expressly
disclaims any express or implied obligation or warranty of the Services and
access to the Facilities that could be construed to require a Provider to
provide Services or access to the Facilities hereunder in such a manner to allow
a Recipient to comply with any law, regulation, rule or court order applicable
to the actions or functions of a Recipient.

                    Section 4.02. Compliance with Laws and Regulations. Each
Party shall be responsible for its own compliance with any and all Laws
applicable to its performance under this Agreement.

ARTICLE V

LIMITED LIABILITY AND INDEMNIFICATION

                    Section 5.01.  Limited Liability of a Provider. Except in
connection with breaches of Section 2.12, Article VII, and Section 8.01, no AIG
Indemnified Person or any other Provider shall have any liability to any Company
Indemnified Person, in contract, tort or otherwise, for or in connection with
(a) any Services provided or to be provided or any access to any Facilities
provided or to be provided by any AIG Indemnified Person or any other Provider
pursuant to this Agreement or (b) any AIG Indemnified Person’s or other
Provider’s actions or inactions in connection with any such Services or access
to any such Facilities referred to in the

13

--------------------------------------------------------------------------------



immediately preceding clause (a), in each case, except to the extent that such
Company Indemnified Person suffers a Loss that results from such AIG Indemnified
Person’s or other Provider’s gross negligence, bad faith or willful misconduct
in connection with any such Services or access to any such Facilities and except
as otherwise set forth in this Article V.

                    Section 5.02.  Indemnification of Each Recipient by the
Relevant Provider. Subject to the limitations set forth in Section 5.04 and the
other provisions of this Agreement, AIG shall, or shall cause the relevant
Provider to, indemnify each Company Indemnified Person against, and defend and
hold each Company Indemnified Person harmless from, any and all Losses imposed
on, sustained, incurred or suffered by, or asserted by any Company Indemnified
Person to the extent such Losses result from or arise out of: (a) AIG’s (and its
Affiliates that are Providers) breach of Section 2.12, Article VII, or Section
8.01 or (b) gross negligence, bad faith or willful misconduct of the Providers
in providing any Services or access to any Facilities pursuant to this Agreement
or otherwise in connection with this Agreement.

                    Section 5.03.  Indemnification of Each Provider by the
Relevant Recipient. Subject to the limitations set forth in Section 5.04 and the
other provisions of this Agreement, the Company shall, or shall cause the
relevant Recipient to, indemnify each AIG Indemnified Person and any other
Provider against, and defend and hold each AIG Indemnified Person and any other
Provider harmless from, any and all Losses arising from third-party claims
imposed on, sustained, incurred or suffered by, or asserted against any AIG
Indemnified Person or other Provider to the extent such Losses result from or
arise out of: (a) the Company’s (and its Affiliates that are Recipients)
material breach of this Agreement or (b) any Services provided or to be provided
or access to any Facilities provided or to be provided to the Company (and its
Affiliates that are Recipients) by any AIG Indemnified Person or other Provider
pursuant to this Agreement, provided that the Company shall not be responsible
for any Losses for which an AIG Indemnified Person is required to indemnify the
Company and other Company Indemnified Persons pursuant to Section 5.02. Without
prejudice to the foregoing, the Company also shall, or shall cause the relevant
Recipient to, indemnify each AIG Indemnified Person and any other Provider
against, and defend and hold each AIG Indemnified Person and any other Provider
harmless from, any and all Losses arising from third-party claims imposed on,
sustained, incurred or suffered by, or asserted against any AIG Indemnified
Person or other Provider for or in respect of any actions taken, omitted to be
taken or suffered to be taken by it pursuant to this Agreement, in good faith
and in reliance upon the written opinion of outside counsel or written
instructions by or on behalf of the Company or the Company Entities, except to
the extent such liability arises from the gross negligence, bad faith or willful
misconduct of an AIG Indemnified Person or any other Provider or any of their
respective officers, employees, agents, or representatives.

                    Section 5.04.  Additional Limitations on Liability.

                    (a)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, NO PARTY, NOR ANY OF ITS AFFILIATES OR ITS OR THEIR REPRESENTATIVES (NOR
ANY SUCCESSORS OR ASSIGNS OF SUCH PERSONS) SHALL BE LIABLE FOR ANY INCIDENTAL,
SPECIAL, INDIRECT, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS
OF PROFIT OR LOSS OF REVENUE) OF THE OTHER PARTY, ITS SUCCESSORS, ASSIGNS OR
THEIR

14

--------------------------------------------------------------------------------



RESPECTIVE AFFILIATES AND REPRESENTATIVES, IN ANY WAY DUE TO, RESULTING FROM OR
ARISING IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF WHETHER SUCH LIABILITY
ARISES IN TORT (INCLUDING NEGLIGENCE), CONTRACT, BREACH OF WARRANTY, STRICT
LIABILITY, INDEMNIFICATION OR OTHERWISE AND REGARDLESS OF WHETHER ANY SUCH
DAMAGES ARE FORESEEABLE OR WHETHER AN INDEMNIFIED PERSON HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES.

                    (b)  The aggregate liability of AIG and the other Providers
pursuant to this Agreement or anything done or omitted to be done in connection
therewith, whether in contract, tort or otherwise, shall not exceed the
aggregate amount of the fees, costs, expenses, or any other amounts payable by
the Recipient to AIG or such other Provider pursuant to this Agreement.

                    (c)  Other than in connection with an indemnity claim under
this Article V, upon a claim of a breach of this Agreement, the non-breaching
Party shall give the breaching Party a reasonable opportunity to correct the
breach within thirty (30) days of the non-breaching Party delivering a notice of
such breach to the breaching Party. If the breaching Party is able to cure the
breach within thirty (30)days and the non-breaching Party has not incurred any
actual Losses, the breaching Party shall not be liable for any Losses hereunder.

                    (d)  Each AIG Indemnified Person and Company Indemnified
Person agrees that it shall use commercially reasonable efforts to mitigate and
otherwise minimize its respective Losses, whether direct or indirect, due to,
resulting from or arising in connection with any failure by an AIG Indemnified
Person or Company Indemnified Person, as applicable, to perform fully any
obligations under, and comply with, this Agreement.

                    (e)  No AIG Indemnified Person shall have any responsibility
to any Company Indemnified Person for reserve reporting or regulatory reporting.

                    (f)  Any claim for indemnification by an Indemnified Person
must be made in writing to AIG or the Company, as applicable, before the day
that is the one year anniversary of the date the Service or the access to the
Facility giving rise to such claim was terminated.

                    Section 5.05.  Insurance. Notwithstanding anything to the
contrary contained herein, no Party indemnified under this Article V shall be
indemnified or held harmless to the extent such Losses are covered by insurance.

                    Section 5.06.  Procedures. The provisions of Section 8.04
and Section 8.05 of the Separation Agreement shall govern indemnification under
this Article V.

                    Section 5.07.  Exclusive Remedy. Each Party acknowledges and
agrees that, following the First Time of Delivery, other than (a) in the case of
fraud by the Company or AIG or any of their respective Affiliates or
Representatives, (b) as expressly set forth in this Agreement and (c) with
respect to Section 2.12, Section 8.01, Section 8.08(g) and Section 8.08(i), the
indemnification provisions of this Article V shall be the sole and exclusive
remedy of AIG and the Company, respectively, for any breach of this Agreement
and for any failure to perform or comply with any covenants or agreements
contained in this Agreement.

15

--------------------------------------------------------------------------------



ARTICLE VI

TERM AND TERMINATION

                    Section 6.01.  Term and Termination.

                    (a)  Each Service and access to each Facility shall be
provided for a term commencing on the First Time of Delivery and ending, in each
case, on the date set forth with respect to such Service or access to such
Facility in Schedule 2.01 (in the case of Services) or Schedule 2.02 (in the
case of access to Facilities), respectively, or such shorter term if earlier
terminated pursuant to the terms of this Agreement.

                    (b)  Notwithstanding the term for providing any Service or
access to any Facility as set forth in Schedule 2.01 or Schedule 2.02,
respectively, this Agreement may be terminated earlier by AIG (i) if the Company
is in material breach of the terms of this Agreement and the Company fails to
cure such breach within thirty (30) days of AIG delivering a written notice of
such breach to the Company (it being understood and agreed that the failure of
the Company or a Recipient to pay any outstanding Service Charge or other amount
due to AIG or a Provider shall be a material breach of the terms of this
Agreement and that AIG may terminate this Agreement if the Company fails to cure
such breach within ten (10) days of AIG delivering a written notice of such
breach to the Company); or (ii) if the Company or the Company Entities commence
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors or shall take any corporate
action to authorize any of the foregoing.

                    (c)  Notwithstanding the term for providing any Service or
access to any Facility as set forth in Schedule 2.01 or Schedule 2.02,
respectively, this Agreement may be terminated earlier by the Company (i) if AIG
is in material breach of the terms of this Agreement and AIG fails to cure such
breach within thirty (30) days of the Company delivering a written notice of
such breach to AIG; or (ii) if AIG commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors or shall take any corporate action to authorize any of the
foregoing.

                    (d)  With respect to any Service or access to any Facility:

 

 

 

                    (i) the Company may terminate such Service or access to such
Facility, in whole but not in part with respect to such Service or access to
such Facility: (A) for any reason or no reason upon providing at least ten (10)
days’ prior written notice

16

--------------------------------------------------------------------------------



 

 

 

to the Provider of such Service or access to such Facility (unless a longer
notice period is specified in the Schedules attached hereto or in a third-Person
agreement to provide Services), in each case, subject to the obligation to pay
any applicable termination charges pursuant to Section 6.02; or (B) at any time
upon prior written notice if AIG has failed to perform any of its material
obligations under this Agreement with respect to such Service or access to such
Facility, and such failure shall continue to exist thirty (30) days after
receipt by AIG of a written notice of such failure from the Company or the
applicable Recipient; or (C) pursuant to Section 6.04(b);

 

 

 

                    (ii) AIG may terminate such Service or access to such
Facility, in whole but not in part with respect to such Service or access to
such Facility: (A) at any time upon prior written notice if the Company has
failed to perform any of its material obligations under this Agreement with
respect to such Service or access to such Facility, and such failure shall
continue to exist thirty (30) days after receipt by the Company of a written
notice of such failure from AIG or the applicable Provider; (B) after compliance
with the provisions of Section 2.04, immediately upon the Company’s receipt of
written notice, if the continued performance of such Service or the provision of
access to such Facility would, in the opinion of AIG exercised in good faith, be
a violation of any Law; or (C) pursuant to Section 6.04(b);

 

 

 

                    (iii) Any such Service or access to such Facility may be
terminated, in whole but not in part, upon the mutual agreement of the Parties;
and

 

 

 

                    (iv) AIG may terminate such Service or access to such
Facility, in whole but not in part with respect to such Service or access to
such Facility: upon sixty (60) days’ prior written notice to the Company if (A)
AIG determines in its reasonable discretion that it is necessary for AIG to
increase its Service Charges in order to recover its increased costs to provide
such Service or access to such Facility and (B) the Company does not consent in
writing to amend Schedule 2.01 or Schedule 2.02, as applicable, to provide for
such increased Service Charges within thirty (30) days of receiving from AIG
such written notification along with the proposed increased Service Charges and
reasonably detailed documentation in support of the proposed increased Service
Charges.

If a Service or access to a Facility is terminated, the relevant Schedule shall
be updated to reflect such termination. In the event that the effective date of
the termination of any Service or access to any Facility is a day other than at
the end of a month, the Service Charge, the Pass-Through Charges and other
amounts due to a Provider associated with such Service or access to such
Facility shall be pro-rated appropriately. In addition, to the extent that a
Provider’s ability to provide a Service or access to a Facility, as the case may
be, is dependent on the continuation of another Service or access to another
Facility, as the case may be, such Provider’s obligation to provide such Service
or access to such Facility shall terminate automatically with the termination of
such supporting Service or access to such supporting Facility.

                    Section 6.02.  Termination Charges. Upon early termination
of any Service or access to any Facility pursuant to Section 6.01(d)(i) or (ii),
the Company shall pay to AIG or any other Provider such early termination
charges as may be incurred by AIG or any other Provider

17

--------------------------------------------------------------------------------



in order to discontinue earlier than originally anticipated the provision of
such Service or access to such Facility. Such early termination charges may
include wind-down costs, breakage fees, early termination fees or charges,
minimum volume make-up charges, other start-up or wind-down costs incurred by
AIG or any other Provider that AIG or such other Provider had anticipated would
be paid for by the Company over the course of the originally contemplated term
or other amounts payable to third Persons or internal costs incurred by AIG or
such other Provider in its commercially reasonable efforts to discontinue
earlier than originally anticipated the provision of such Services or access to
such Facilities. AIG and such other Provider shall use commercially reasonable
efforts to minimize the existence and amount of such early termination charges;
provided, however, that the foregoing obligations shall not alter or diminish
the Company’s obligation to pay early termination charges as reasonably
determined by AIG and such other Provider in accordance with the terms hereof.
All termination charges shall be due and payable to AIG or any other Provider in
immediately available funds within twenty (20) days of the Company’s receipt of
any invoice therefor.

                    Section 6.03. Effect of Termination.

                    (a) Upon termination of any Service or access to any
Facility in accordance with this Agreement and subject to Section 6.02, AIG and
any other Provider will have no further obligation to provide such terminated
Service or such terminated access to the applicable Facility, and the Company
shall have no obligation to pay any Service Charges, Pass-Through Charges or
other required amounts relating to any such Service or access to such Facility,
provided that the Company shall remain obligated to AIG and any other Provider
for any Service Charges, Pass-Through Charges or other required amounts owed and
payable in respect of such terminated Service or such terminated access to the
applicable Facility that was provided prior to the effective date of termination
and any amounts owed or payable for Migration Services provided. Any and all
rights to Intellectual Property granted to a Recipient and/or Provider hereunder
in connection with the provision of a terminated Service or terminated access to
the applicable Facility shall immediately cease upon such termination. In
connection with the termination of any Service or access to any Facility, the
provisions of this Agreement not relating solely to such terminated Service or
such terminated access to the applicable Facility shall survive any such
termination.

                    (b) In connection with a termination of this Agreement,
Article I, Article V, Article VII, Article VIII, Section 2.12, Section 6.02 and
this Section 6.03 and liability for all due and unpaid Service Charges,
Pass-Through Charges and other amounts required by this Agreement shall continue
to survive indefinitely.

                    Section 6.04. Force Majeure.

                    (a) No Party (or any Person acting on its behalf) shall have
any liability or responsibility for any interruption, delay or other failure to
fulfill any obligation (other than a payment obligation) under this Agreement so
long as and to the extent to which the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
a Force Majeure, provided that such Party (or such Person) shall have exercised
commercially reasonable efforts to minimize the effect of a Force Majeure on its
obligations. In the event of an occurrence of a Force Majeure, the Party whose
performance is affected thereby shall give notice

18

--------------------------------------------------------------------------------



(orally or in writing) of suspension as soon as reasonably practicable to the
other stating the date and extent of such suspension and the cause thereof, and
such Party shall resume the performance of such obligations as soon as
reasonably practicable upon the cessation of such Force Majeure and its effects.

                    (b) During the period of a Force Majeure, the Company shall
be entitled to seek an alternative service provider at its own cost with respect
to the Services affected or access to the Facilities affected. If a Force
Majeure shall continue to exist for more than thirty (30) consecutive days,
either the Company or AIG shall be entitled to permanently terminate the
Services affected or access to the Facilities affected. The Company shall be
relieved of the obligation to pay any Service Charges or Pass-Through Charges
for the provision of the affected Services or access to the affected Facilities
throughout the duration of such Force Majeure.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

                    Section 7.01. Representations and Warranties of AIG. AIG
hereby represents and warrants to the Company as follows:

                    (a) Incorporation and Authority of AIG. AIG is a corporation
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware. AIG has full legal power and authority, and has taken all
required legal action necessary, to execute and deliver this Agreement and all
other agreements, instruments, certificates, notices and other documents as are
necessary to consummate the transactions contemplated hereby and otherwise to
carry out the terms of this Agreement. AIG has duly and validly authorized the
execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby has been duly and validly authorized by AIG and
no other proceedings on the part of AIG are necessary to authorize the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby by AIG.

                    (b) Enforceability. This Agreement has been duly and validly
executed by AIG and, assuming due authorization, execution and delivery by the
other Party hereto, constitutes, or upon execution and delivery thereof will
constitute, the legal, valid and binding agreement of AIG, enforceable against
AIG in accordance with its terms, subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium, rehabilitation, liquidation,
fraudulent conveyance or similar Laws relating to or affecting creditors’ rights
generally and subject, as to enforceability, to the effect of general equitable
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law).

                    (c) Consents and Approvals. Except as set forth on Schedule
7.01(c), no consent, approval, waiver, authorization, notice or filing is
required to be obtained by AIG or any of its Affiliates from, or to be given by
AIG or any of its Affiliates to, or made by AIG or any of its Affiliates with,
any Governmental Authority or any other Person, in connection with the
execution, delivery and performance by AIG or any of its Affiliates of this
Agreement.

19

--------------------------------------------------------------------------------



                    (d) Non-Contravention. The execution, delivery and
performance by AIG and its Affiliates of this Agreement, and the consummation of
the transactions contemplated hereby, do not and will not (i) violate any
provision of the Organizational Documents of AIG or any of its Affiliates;
(ii) assuming the receipt of all consents, approvals, waivers and authorizations
and the making of the notices and filings set forth on Schedule 7.01(c),
conflict with, or result in the breach of, or constitute a default under, or
result in the termination, cancellation, modification or acceleration (whether
after the filing of notice or the lapse of time or both) of any right or
obligation of AIG or any of its Affiliates under, or result in a loss of any
benefit to which AIG or any if its Affiliates is entitled under, any Contract,
or result in the creation of any Lien (other than Permitted Liens) upon the
assets and properties of AIG or any of its Affiliates; or (iii) assuming the
receipt of all consents, approvals, waivers and authorizations and the making of
the notices and filings set forth on Schedule 7.01(c) or required to be made or
obtained by the Company or any of the Company Subsidiaries, violate, or result
in a breach of, or constitute a default under any Law, Governmental Order or
Self-Regulatory Organization Approval to which AIG or any of its Affiliates is
subject, other than, in the cases of clauses (ii) and (iii), conflicts,
breaches, terminations, defaults, cancellations, accelerations, losses,
violations or Liens that would not materially impair or delay AIG’s ability to
perform its obligations hereunder.

                    (e) Disclaimer. Except for the representations and
warranties contained in this Section 7.01, AIG does not make any other
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied, with respect to AIG or any of its Affiliates, this Agreement
or the transactions contemplated by this Agreement.

                    Section 7.02. Representations and Warranties of the Company.

                    (a) Incorporation and Authority of the Company. The Company
is a corporation duly incorporated, validly existing and in good standing under
the Laws of the State of Delaware. The Company has full legal power and
authority, and has taken all required legal action necessary, to execute and
deliver this Agreement and all other agreements, instruments, certificates,
notices and other documents as are necessary to consummate the transactions
contemplated hereby and otherwise to carry out the terms of this Agreement. The
Company has duly and validly authorized the execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby has been
duly and validly authorized by the Company and no other proceedings on the part
of the Company are necessary to authorize the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby by the
Company.

                    (b) Enforceability. This Agreement has been duly and validly
executed by the Company and, assuming due authorization, execution and delivery
by the other Party hereto, constitutes, or upon execution and delivery thereof
will constitute, the legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, subject to the
effect of any applicable bankruptcy, reorganization, insolvency, moratorium,
rehabilitation, liquidation, fraudulent conveyance or similar Laws relating to
or affecting creditors’ rights generally and subject, as to enforceability, to
the effect of general equitable principles (regardless of whether enforcement is
sought in a proceeding in equity or at law).

20

--------------------------------------------------------------------------------



                    (c) Consents and Approvals. Except as set forth on
Schedule 7.02(c), no consent, approval, waiver, authorization, notice or filing
is required to be obtained by the Company or any of the Company Subsidiaries
from, or to be given by the Company or any of the Company Subsidiaries to, or
made by the Company or any of the Company Subsidiaries with, any Governmental
Authority or other Person, in connection with the execution, delivery and
performance by the Company or any of the Company Subsidiaries of this Agreement.

                    (d) Non-Contravention. The execution, delivery and
performance by the Company and the Company Subsidiaries of this Agreement, and
the consummation of the transactions contemplated hereby, do not and will not
(i) violate any provision of the Organizational Documents of the Company or any
of the Company Subsidiaries; (ii) assuming the receipt of all consents,
approvals, waivers and authorizations and the making of the notices and filings
set forth on Schedule 7.02(c), to the Knowledge of the Company, conflict with,
or result in the breach of, or constitute a default under, or result in the
termination, cancellation, modification or acceleration (whether after the
filing of notice or the lapse of time or both) of any right or obligation of the
Company or any of the Company Subsidiaries under, or result in a loss of any
benefit to which the Company or any of the Company Subsidiaries is entitled
under, any Contract, or result in the creation of any Lien (other than Permitted
Liens) upon the assets and properties of the Company or any of the Company
Subsidiaries; or (iii) assuming the receipt of all consents, approvals, waivers
and authorizations and the making of notices and filings set forth on
Schedule 7.02(c) or required to be made or obtained by AIG or any of its
Affiliates, to the Knowledge of the Company, violate or result in a breach of or
constitute a default under any Law, Governmental Order or Self-Regulatory
Organization Approval to which the Company or any of the Company Subsidiaries is
subject, other than, in the cases of clauses (ii) and (iii), conflicts,
breaches, terminations, defaults, cancellations, accelerations, losses,
violations or Liens that would not materially impair or delay the Company’s
ability to perform its obligations hereunder.

                    (e) Disclaimer. Except for the representations and
warranties contained in this Section 7.02, the Company does not make any other
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied, with respect to the Company or any of the Company
Subsidiaries, this Agreement or the transactions contemplated by this Agreement.

ARTICLE VIII

GENERAL PROVISIONS

                    Section 8.01. Treatment of Confidential Information.

                    (a) Each Party shall not, and shall cause other Persons
under its Control (including Affiliates and Representatives) that are providing
or receiving Services or access to Facilities or that otherwise have access to
information of the other Party that is confidential or proprietary
(“Confidential Information”) not to, disclose to any other Person or use, except
for purposes of this Agreement, any Confidential Information of the other Party
that after the First Time of Delivery is provided or that becomes known or
available pursuant to or as a result of the carrying out of the provisions of
this Agreement; provided, however, that each Party may disclose (subject to
applicable Law) Confidential Information of the other Party to Providers and

21

--------------------------------------------------------------------------------



Recipients and their respective Representatives, in each case who (x) require
such information in order to perform their duties in connection with this
Agreement and (y) have agreed to maintain the confidentiality of such
information consistent with the terms hereof; and provided, further, that each
Party may disclose (subject to applicable Law) Confidential Information of the
other Party if (i) any such Confidential Information is or becomes generally
available to the public other than (A) in the case of the Company, as a result
of disclosure by AIG or its Affiliates or any of their respective
Representatives and (B) in the case of AIG, as a result of disclosure by the
Company or any Company Subsidiary (after the First Time of Delivery) or any of
their respective Affiliates or any of their respective Representatives, (ii) any
such Confidential Information (including any report, statement, testimony or
other submission to a Governmental Authority) is required by applicable Law,
Governmental Order or such Governmental Authority to be disclosed, after prior
notice has been given to the other Party to the extent such notice is permitted
by applicable Law, provided that no such notice is required if prohibited by
applicable law, (iii) any such Confidential Information is reasonably necessary
to be disclosed in connection with any Action or in any dispute with respect to
this Agreement (including in response to any summons, subpoena or other legal
process or formal or informal investigative demand issued to the disclosing
Party in the course of any litigation, arbitration, mediation, investigation or
administrative proceeding), (iv) any such Confidential Information was or
becomes available to such Party on a non-confidential basis and from a source
(other than a Party to this Agreement or any Affiliate or Representative of such
Party) that is not bound by a confidentiality agreement with respect to such
information or (v) any such Confidential Information is independently developed
after the First Time of Delivery without the aid, application or use of any
information that is to be kept confidential under this Article VIII as evidenced
by a written record proving such independent development.

                    (b) Notwithstanding anything to the contrary contained
herein, the Parties acknowledge and agree that each of the Parties and such
Party’s Affiliates may share upon prior written notice any information relating
to or obtained from the other Party and its Affiliates (including, in the case
of the Company, the Company Subsidiaries) with (i) the Federal Reserve Bank of
New York or the U.S. Department of the Treasury and their respective
Representatives, (ii) the AIG Credit Facility Trust, (iii) any insurance
regulatory authority or (iv) the IRS or any other tax authority, in each case as
such Party deems necessary or advisable in its good faith judgment.

                    (c) To the fullest extent permitted by applicable Laws, the
provisions of Section 8.01(a) shall not restrict or limit the use of or
disclosure by AIG or any of its Affiliates of any customer, policy or
beneficiary information (including such information relating to the Company and
the Company Subsidiaries) if such information was in the possession or control
of AIG or its Affiliates prior to the First Time of Delivery. For the avoidance
of doubt, the foregoing shall apply regardless of whether such information
(i) was also possessed or controlled by the Company and the Company Subsidiaries
on or prior to the First Time of Delivery and/or (ii) was originated by any
other such Person.

                    Section 8.02. Notices. All notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt except as otherwise set forth herein) by delivery in person, by
overnight courier service, by facsimile with receipt confirmed (followed

22

--------------------------------------------------------------------------------



by delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 8.02):

 

 

 

 

 

(i)

if to AIG:

 

 

 

 

 

 

American International Group, Inc.

 

 

70 Pine Street

 

 

New York, New York 10270

 

 

Attention:

General Counsel

 

 

Facsimile:

(212) 425-2175

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

American International Group, Inc.

 

 

70 Pine Street – Floor 24

 

 

New York, New York 10270

 

 

Attention:

Ms. Liz Flynn

 

 

 

Head of Divestiture Separation Team

 

 

Facsimile:

(212) 770-3637

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Sullivan & Cromwell LLP

 

 

125 Broad Street

 

 

New York, New York 10004

 

 

Attention:

Stephen M. Kotran, Esq.

 

 

 

Robert E. Buckholz Jr., Esq.

 

 

Facsimile:

(212) 558-3588

 

 

 

 

 

(ii)

if to the Company:

 

 

 

 

 

Transatlantic Holdings, Inc.

 

 

80 Pine Street

 

 

New York, NY 10005

 

 

Attention:

Gary A. Schwartz

 

 

 

SVP and General Counsel

 

 

Facsimile:

(212) 248-0965

 

 

 

 

23

--------------------------------------------------------------------------------



 

 

 

 

with a copy to:

 

 

 

Gibson, Dunn & Crutcher LLP

 

200 Park Avenue

 

New York, New York 10166

 

Attention:

Lois Herzeca, Esq.

 

 

Andrew Fabens, Esq.

 

Facsimile:

(212) 351-5218

 

 

(212) 351-5237

                    Section 8.03. Severability. If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced under any
Law or as a matter of public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any Party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

                    Section 8.04. Entire Agreement. Except as otherwise
expressly provided in this Agreement, this Agreement and the other Transaction
Agreements constitute the entire agreement of the Parties with respect to the
subject matter of this Agreement and supersede all prior agreements and
undertakings, both written and oral, between or on behalf of AIG and/or its
Affiliates, on the one hand, and the Company and/or its Affiliates, on the other
hand, with respect to the subject matter of this Agreement.

                    Section 8.05. Assignment. This Agreement shall not be
assigned, in whole or in part, by operation of law or otherwise without the
prior written consent of the Parties; provided, however, that AIG may assign any
or all of its rights and obligations under this Agreement (a) to any of its
Affiliates or (b) to an Affiliate, business unit or any other portion of the
business of AIG that it divests (whether by stock or asset sale, merger or
otherwise) in connection with such divestiture; provided, however, that such
assignment does not release AIG from any liability under this Agreement incurred
prior to such assignment. Any attempted assignment in violation of this Section
8.05 shall be void. This Agreement shall be binding upon, shall inure to the
benefit of, and shall be enforceable by the Parties and their successors and
permitted assigns.

                    Section 8.06. No Third-Party Beneficiaries. Except as set
forth in Article V with respect to Indemnified Persons and other Providers, this
Agreement is for the sole benefit of the Parties and their successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person (including any policyholder of
AIG or the Company or any of the Insurance Subsidiaries) any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement. Any Company Subsidiary and any Provider who, immediately prior to the
First Time of Delivery, was an Affiliate of AIG, shall be an express third party
beneficiary under this Agreement and, as such, this Agreement may be enforced by
any such Company Subsidiary or Provider as if it were a party hereto.

24

--------------------------------------------------------------------------------



                    Section 8.07. Amendment; Waiver. No provision of this
Agreement may be amended, supplemented or modified except by a written
instrument signed by all the Parties. No provision of this Agreement may be
waived except by a written instrument signed by the Party against whom the
waiver is to be effective. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

                    Section 8.08. Dispute Resolution. Any dispute, controversy
or claim arising out of, relating to or in connection with this Agreement, or
the breach, termination or validity thereof (a “Dispute”), shall be resolved as
follows:

                    (a) The service managers of the Parties most immediately
responsible for the issue giving rise to the Dispute shall seek to resolve such
Dispute through informal good faith negotiation. If the Dispute is not resolved
at that level of management within seven (7) Business Days after the claiming
Party verbally notifies the other Party of the Dispute, then the Dispute shall
be escalated to the AIG Contract Manager and the Company Contract Manager for
resolution. In the event such managers fail to resolve the Dispute within an
additional seven (7) Business Days, then the claiming Party will provide the
other Party with a written “Notice of Dispute”, describing the nature of the
Dispute, and the Dispute shall be escalated to the Chief Administrative Officers
or Chief Operating Officers of the Parties or their respective designees who
shall discuss the dispute (either in person or by telephone) within seven (7)
Business Days after such Notice of Dispute is provided by the claiming Party to
the other Party and confer in a good faith effort to resolve the Dispute. If the
Chief Administrative Officers or Chief Operating Officers or their respective
designees do not discuss the dispute within the allotted time or fail to resolve
the Dispute within seven (7) Business Days after beginning such discussions,
then the Dispute shall be finally settled by arbitration as follows:

                    (b) The arbitration shall be conducted by three (3)
arbitrators in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) in effect at the time of the arbitration, except
as they may be modified herein or by mutual agreement of the Parties. The seat
of the arbitration shall be New York, New York.

                    (c) The claimant shall appoint an arbitrator in its request
for arbitration. The respondent shall appoint an arbitrator within thirty (30)
days of the receipt of the request for arbitration. The two (2) arbitrators
shall appoint a third arbitrator within thirty (30) days after the appointment
of the second arbitrator. The third arbitrator shall act as chair of the
tribunal. If any of the three (3) arbitrators is not appointed within the time
prescribed above, then upon the request of any Party, the AAA shall appoint that
arbitrator.

                    (d) The award shall be final and binding on the Parties.
Judgment upon the award may be entered by any court having jurisdiction thereof
or having jurisdiction over the relevant Party or its assets.

                    (e) Any request for production of documents or other
information is subject to the express authorization of the tribunal, which shall
endeavor to ensure that any such requests are as limited and disciplined as is
consistent with the just resolution of the dispute. The Parties

25

--------------------------------------------------------------------------------



expressly waive any right to seek evidence under 9 U.S.C. § 7 or any similar
provision. A Party may request, and the tribunal should authorize, production
only of specific documents or narrow and specific categories of documents that
are critical to the fair presentation of a Party’s case and reasonably believed
to exist and be in the possession, custody or control of the other Party.

                    (f) The Parties agree that the arbitration shall be kept
confidential and that the existence of the proceeding and any element of it
(including any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions and any awards) shall not be disclosed
beyond the arbitral tribunal, the AAA, the Parties, their counsels, accountants
and auditors, insurers and re-insurers or any Person necessary to the conduct of
the proceeding. These confidentiality obligations shall not apply (i) if
disclosure is required by Law or regulatory obligations, the applicable rules
and policies of any national securities exchange or in judicial or
administrative proceedings or (ii) as far as disclosure is necessary to enforce
the rights arising out of the award.

                    (g) For the avoidance of doubt, the tribunal may grant
specific performance or injunctive relief where authorized under this Agreement
or applicable Law. The tribunal shall have the authority to make orders for
interim relief necessary to preserve a Party’s rights, including preliminary
injunctive relief. The Parties agree that any ruling by the tribunal on interim
measures shall be deemed to be a final award with respect to the subject matter
of the ruling and shall be fully enforceable as such. Each Party hereby
acknowledges that money damages may be an inadequate remedy for a breach or
anticipated breach of this Agreement because of the difficulty of ascertaining
the amount of damage that will be suffered in the event that this Agreement is
breached. Therefore, in the event of a breach or anticipated breach of this
Agreement by the other Party or its Affiliates for which the provisions of
Article V do not provide for indemnification as the exclusive remedy under the
Agreement, each Party may, in addition to any other remedies available to it,
seek an injunction to prohibit such breach or anticipated breach. Each Party
acknowledges and agrees that an injunction is a proper, but not exclusive,
remedy available to each Party and that the harm from any breach or anticipated
breach of the covenants set forth in this Agreement would be irreparable and
immediate.

                    (h) Notwithstanding Section 8.09 of this Agreement, the
agreement to arbitrate set forth in this Section 8.08 and any arbitration
conducted hereunder shall be governed by Title 9 (Arbitration) of the United
States Code.

                    (i) The Parties submit to the non-exclusive jurisdiction of
the federal and state courts located within the County of New York, State of New
York, as well as all appellate courts having jurisdiction over appeals from any
of the foregoing, for the limited purpose of: (i) an application to compel
arbitration or to resolve any dispute concerning the validity or effectiveness
of this agreement to arbitrate; or (ii) an application for relief in aid of
arbitration or enforcement of an arbitration award, including an application for
a restraining order and/or injunction to preserve the Party’s rights. A request
to a court for any of the foregoing remedies shall not be deemed incompatible
with or a waiver of any Party’s right to arbitrate. Each Party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy.

26

--------------------------------------------------------------------------------



                    Section 8.09. Governing Law; Waiver of Jury Trial.

                    (a) This Agreement shall in all respects be governed by, and
construed in accordance with, the Laws of the State of Delaware without giving
effect to any conflicts of law principles of such state that might refer the
governance, construction or interpretation of such agreements to the Laws of
another jurisdiction.

                    (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS
OF THIS SECTION 8.09. EITHER PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

                    Section 8.10. Rules of Construction. Interpretation of this
Agreement shall be governed by the following rules of construction: (a) words in
the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Preamble, Recital, Article, Section, paragraph and
Schedule are references to the Preamble, Recitals, Articles, Sections,
paragraphs and Schedules to this Agreement unless otherwise specified; (c)
references to “$” shall mean U.S. dollars; (d) the word “including” and words of
similar import when used in this Agreement shall mean “including without
limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) the words “herein,” “hereof” or “hereunder” and similar terms are
to be deemed to refer to this Agreement as a whole and not to any specific
section; (g) the headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement; (h) this Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted; (i) if a word or phrase is
defined, the other grammatical forms of such word or phrase have a corresponding
meaning; (j) references to any statute, listing rule, rule, standard, regulation
or other law include a reference to (i) the corresponding rules and regulations
and (ii) each of them as amended, modified, supplemented, consolidated, replaced
or rewritten from time to time; and (k) references to any section of any
statute, listing rule, rule, standard, regulation or other Law include any
successor to such section.

27

--------------------------------------------------------------------------------



                    Section 8.11. Obligations of Parties. Each obligation of a
Provider under this Agreement to take (or refrain from taking) any action
hereunder shall be deemed to include an undertaking by AIG to cause such
Provider to take (or refrain from taking) such action. Each obligation of a
Recipient or any of its Subsidiaries under this Agreement to take (or refrain
from taking) any action hereunder shall be deemed to include an undertaking by
the Company to cause such Recipient or its Subsidiaries to take (or refrain from
taking) such action.

                    Section 8.12. Counterparts. This Agreement may be executed
in one or more counterparts, and by each Party in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other means of
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

                    Section 8.13. Effective Time. This Agreement shall become
effective as of the First Time of Delivery. In the event that the First Time of
Delivery does not occur, this Agreement shall be of no force or effect.

28

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Parties have caused this Agreement
to be executed on the date first written above by their respective duly
authorized officers.

 

 

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

TRANSATLANTIC HOLDINGS, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------